Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/11/2021 has been entered.

Response to Amendment
Claims 1, 3-18 and 20 were previously pending. Claims 1, 4-5 and 7 are amended. Claim 9 is amended. New drawings file on 05/11/2021 have overcome the previous objection to drawings.
A complete action on the merits of claims 1, 3-18 and 20 follows below.

Claim Objections
Claims 1, 3-4, 11 and 17 are objected to because of the following informalities:
Claim 1, line 11, “the leg” should read --the alignment leg--.
Claim 3, line 3, “each of the support legs” should read --each of the pair of support legs--.
Claim 4, “each of the support legs” should read --each of the pair of support legs--.
Claim 11, “a distributor removal surface” should read --a removal surface of the distributor-- and “a distributor installation surface” should read --an installation surface of the distributor--.
Claim 17, “the second blind bore hold” should read --the second blind bore hole--.Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-8 and 15-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “a distributor” in line 8.  There is insufficient antecedent basis for this limitation in the claim. Because “a distributor” is earlier claimed in line 1. It is not clear if they are the same or different. For the purpose of this examination they are interpreted to be the same and “a distributor” in line 8 is interpreted to be --the distributor--.
Claim 1 recites “a central axis of the bell cup” in line 8. There is insufficient antecedent basis for this limitation in the claim. Because “a central axis of the bell cup” is earlier recited in lines 6-7. It is not clear if they are the same or different. For the purpose of this examination they are interpreted to be the same and “a central axis of the bell cup” in line 8 is interpreted to be --the central axis of the bell cup--.
Claims 3-8 are rejected due to dependency on rejected claim 1.
Claim 4 recites “an alignment leg extension”. There is insufficient antecedent basis for this limitation in the claim. Because “an alignment leg with an extension” is earlier recited in claim 1. It is not clear if they 
Claim 4 recites “each support leg extension”. There is insufficient antecedent basis for this limitation in the claim. Because claim 3 (to which claim 4 depends on) recites “each of the support legs including an extension”. For the purpose of this examination “each support leg extension” is interpreted to be --said extension of each support leg--.
Claim 7 recites “the edge of the base”. There is insufficient antecedent basis for this limitation in the claim. Because an edge of the base is not earlier introduced. For the purpose of this examination “the edge of the base” is interpreted to be --an edge of the base--.
Claim 7 recites “a downwardly facing cone of a bell cup”. There is insufficient antecedent basis for this limitation in the claim. Because “a bell cup” is earlier introduced in claim 1. It is not clear if it is a different bell cup introduced in claim 1. For the purpose of this examination they are interpreted to be the same and “a downwardly facing cone of a bell cup” is interpreted to be --a downwardly facing cone of the bell cup--.
Claim 15 recites “a distributor installation position” and “a distributor removal position” in lines 5 and 8. There is insufficient antecedent basis for this limitation in the claim. There is insufficient antecedent basis for this limitation in the claim. Because “a distributor installation and distributor removal position” is earlier recited in the claim. For the purpose of this examination “a distributor installation position” and “a distributor removal position” in lines 5 and 8 are interpreted to be --the distributor installation position-- and --the distributor removal position--.
Claim 15 recites “a bell cup” in lines 7-8. There is insufficient antecedent basis for this limitation in the claim. Because “one or more bell cups” is earlier recited in the claim. It is not clear if “a bell cup” is different than “one or more bell cups. For the purpose of this examination “a bell cup” is interpreted to be --a bell cup of the one or more bell cups--.
Claims 16-18 are 20 are rejected due to dependency on rejected claim 15.
Claim 17 recites “a larger bell cup”. There is insufficient antecedent basis for this limitation in the claim. Because “one or more bell cups” is earlier recited in claim 15 (to which claim 17 depends on). It is not clear if “a larger bell cup” is different than “one or more bell cups. For the purpose of this examination “a larger bell cup” is interpreted to be --a larger bell cup of the one or more bell cups--.
Claim 18 recites “a bell cup” in lines 3 and 4. There is insufficient antecedent basis for this limitation in the claim. Because “one or more bell cups” is earlier recited in claim 15 (to which claim 18 depends on). It is not clear if “a bell cup” is different than “one or more bell cups. For the purpose of this examination “a bell cup” (in both instances) are interpreted to be --a bell cup of the one or more bell cups--.
Claim 20 recites “at least one slot”. There is insufficient antecedent basis for this limitation in the claim. Because “at least one slot” is earlier recited in claim 15 (to which claim 20 depends on”. For the purpose of this examination “at least one slot” is interpreted to be --the at least one slot--.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Claim 1 of the instant invention recites “alignment means for providing straight line support between an end of the push-pin and a central axis of the bell cup” which meets three-prong test and will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim 1 of the instant invention appears to provide sufficient structure to entirely perform the recited function of providing straight line support by aligning the push-pin with central axis of the bell cup.

Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claim 1 would be allowable for disclosing “the alignment means comprises an alignment leg with an extension formed to include detents extending radially around the leg and a blind bore hole in the base keyed to receive the detents”. These limitations with other claimed limitations of claim 1 in a whole, make the instant invention neither anticipated nor rendered obvious by any of the prior art in record.
The closest prior art to the claimed invention of claim 1 is Servones (US Patent No. 5,781,977).Servones teaches (Figs. 2-5b) a tool for removing and installing a distributor (23) in a bell cup (22) comprising a manipulator (manipulator comprises at least compression member 4, bilateral supports 3a and 3b, lower support 2 and advancing screw 6) having a push-pin (push-pin comprises advancing screw 6, compression member 4) coupled to a support member (lower support 2), a base (upper support 1) having a receiving port (step opening 15 and stem slot 16 create a receiving port for the workpiece/ball configured to secure the bell cup (casing 22) in an upwardly or downwardly facing position (see Figs. 5a, 5b), and alignment means (compression surface 12) for providing straight line support between an end of the push-pin (curved upper end of advancing screw 6) and a central axis of the bell cup (see common vertical axis A in Figs. 5a, 5b; see par. 9: “This arrangement provides a great degree of stability when performing lower ball joint compression”) by aligning the manipulator and the base so that the push-pin is aligned with a central axis of the bell cup so that contact pressure between a tip and a distributor is applied along an axis perpendicular to a contact surface of the distributor (see par. 9).However in device of Servones the blind bore does not extend in a first and a second distance into the disk.
Claims 3-8 would also be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action due to dependency on allowable claim 1.
Claim 15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Claim 15 would be allowable for disclosing “wherein the disk further comprises a keyed receiver positioned centrally in the upper surface of the disk and the at least one blind bore hole and at least one slot are positioned radially from the keyed receiver”. These limitations with other claimed limitations of claim 15 in a whole, make the instant invention neither anticipated nor rendered obvious by any of the prior art in record.
The closest prior art to the claimed invention of claim 15 is Servones (US Patent No. 5,781,977).Servones teaches (Figs. 2-5b) a base (1, 17 and 14) for securing one or more bell cups (23) in a distributor (22) installation and distributor removal position comprising: a disk (upper support 1) having a bottom surface, a top surface, and a side surface; at least one blind bore hole (hole inside 14) extending into the disk from the top surface configured to secure a bell cup in a distributor installation position so that a distal end of the bell cup is positioned parallel to the top surf ace of the disk; and at least one slot (16) extending into the disk from the side surface configured to secure a bell cup in a distributor removal position so that a rim of a neck of the bell cup is positioned parallel to the top surface of the disk.However in device of Servones the disk does not have the claimed “keyed receiver”.
Claims 16-18 and 20 would also be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action due to dependency on allowable claim 15.
Claim 9 is allowed for disclosing “the other legs of the plurality of legs are equally spaced from the alignment leg”. These limitations with other claimed limitations of claim 1 in a whole, make the instant invention neither anticipated nor rendered obvious by any of the prior art in record.
The closest prior art to the claimed invention of claim 9 is Horst (DE9111602U1).Horst teaches (Figs. 1-3) a manipulator tool for removing and installing a distributor (bearing parts) in a bell cup (axle body arm) (par. 0018 of translated document attached to this paper) comprising: a push-pin (11, 9, 7) having a handpiece (7) and a pin (11, 9) coupled to the handpiece (slidingly connected together); and a support member (4), including a plurality of legs (14, 15, 25, 26, 55, 56) extending radially from an opening (hole inside 6) configured to receive the push-pin therethrough (9, 11 passes through hole of 6) and abut the handpiece, wherein one of the plurality of legs defines an alignment leg (14) and has a length that is relatively longer than a length of the other support legs (55, 56); the alignment leg is configured to be inserted into a base 
Claims 10 and 12-14 are allowed due to dependency on allowed claim 15. Claim 11 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Response to Arguments
Applicant's arguments with respect to art rejection of claim 9 is persuasive and therefore art rejection is withdrawn.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHDI H NEJAD whose telephone number is (571)270-0464.  The examiner can normally be reached on Monday-Thursday 5:30am-4:00pm EST.Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 




/MAHDI H NEJAD/Examiner, Art Unit 3723